Proctor, J.
(dissenting). The trial judge found the defendant guilty when the evidence was still fresh in his mind. After this finding defendant moved for a new trial. The notice did not request that the court consider entering a judgment of acquittal as a matter of law. The motion was argued and submitted to the trial judge only on the question of whether a new trial should be granted. The trial judge reserved decision.
Nearly three months later the trial judge informed the parties that he had reconsidered the evidence on his own and decided to change his mind and acquit the defendant. Thus the trial judge and this Court by affirming have given the defendant more than he asked for.
Ordinarily, a reviewing court in a criminal case cannot change the judgment of the fact-finder on review of the evidence; it sets aside a verdict thought to be incorrect and orders a new trial. State v. Menke, 25 N. J. 66, 72 (1957). In unusual and limited circumstances, as where an essential element of an offense is not shown by the evidence and the State stipulates it has no other evidence, the reviewing court may order a judgment of acquittal. State v. Croland, 31 N. J. 380, 384 (1960).
If the verdict of guilty had been made by a jury on the evidence of this case, all would agree that a trial judge could not some three months later re-examine the evidence, vacate the finding, and enter a judgment of acquittal. In the interest of justice a trial judge who has sat as a fact-finder without a jury is given considerable discretion to consider new evidence without the necessity of ordering a new trial. R. R. 3 :7-11 *333(a). But implicit in this rule is the notion that a single presentation of facts merits a single conclusion by the fact-finder.
When a judge hears a case without a jury, he acts as a fact-finder along with his usual task of deciding the law to be applied. But in the absence of new evidence a judge hearing motions after a finding of fact has been made at a trial is confined to his law-deciding function. Indeed, a trial judge hearing motions after trial is acting as the first level of judicial review. The questions presented to him in this capacity are questions of law. Until and unless he is presented with new evidence, he does not have a fact-finding authority.
There is a fundamental belief in our adversary system that a finding of fact is more likely to be correct if made when the presentation of evidence is fresh in the mind of the fact-finder. With a jury this belief leads to procedures whereby the jury is sequestered during its deliberations and is not discharged until it makes its decision or reports itself unable to agree. The interests of economy and efficient administration modify this ideal when a trial judge sits as a fact-finder; he is given a more extended period in which to reach a conclusion during which he may be interrupted by other matters. However, the benefits of making findings while the evidence is fresh in his mind are furthered by a court rule. R. R. 1:30-2. This rule, contrary to the majority’s view, is responsive to more than judicial expedience; it also reflects the belief founded on human experience that a determination of fact made promptly will more likely be correct than one which is delayed. And the public has a strong interest in seeing that fact-finding in criminal matters is made as nearly accurate as fallible human beings can achieve.
The procedure followed by the trial judge here ignores any distinction between his role as fact-finder and that of lawdeeider; and — as the majority opinion recognizes — it introduces the doubts which human experience suggests when a finding of fact is made after an extended delay, a finding here particularly suggestive of inaccuracy because it contradicts the original determination made when the evidence was fresh.
*334I believe that the substantial rights of the defendant would be fully protected by the grant of a new trial which the trial judge can order in his law-deciding capacity. No one can say with certainty that this new trial would be a “useless gesture” : the same witnesses may create different impressions, and questions of credibility- — here crucial to the determination —may convince the fact-finder in accordance with the first impression of the trial judge.
I would reverse and remand for a new trial.
Justice Hall joins in this dissent.
For affirmance — Chief Justice Wbirteatjb and Justices Jacobs, Ebarcis, Schettiro and Haremar — 5.
For reversal — Justices Pbootob and Hall — 2.